Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 1 of 15 Page ID #:1034



  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
10

11        LEONARDO A.,1                         Case No. 2:19-cv-05395-MAA
12
                            Plaintiff,
13                                              MEMORANDUM DECISION AND
                v.                              ORDER AFFIRMING DECISION OF
14                                              THE COMMISSIONER

15        ANDREW M. SAUL,2
          Commissioner of Social Security,
16
                            Defendant.
17

18

19             On June 20, 2019, Plaintiff filed a Complaint seeking review of the Social
20    Security Commissioner’s final decision denying his application for a period of
21    disability and disability insurance benefits pursuant to Title II of the Social Security
22    Act. This matter is fully briefed and ready for decision. For the reasons discussed
23    below, the Court affirms the final decision of the Commissioner.
24

25    1
        Plaintiff’s name is partially redacted in accordance with Federal Rule of Civil
      Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
26    Administration and Case Management of the Judicial Conference of the United
      States.
27
      2
        The Commissioner of Social Security is substituted as the Defendant pursuant to
28    Federal Rule of Civil Procedure 25(d).
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 2 of 15 Page ID #:1035



  1                               PROCEDURAL HISTORY
  2         On September 17, 2015, Plaintiff filed an application for a period of
  3   disability and disability insurance benefits, alleging disability beginning on May 8,
  4   2015. (Administrative Record (“AR”) 181-84.) Plaintiff alleged disability because
  5   of a neck injury, a herniated disc, a slipped disc, a lower back injury, numbness and
  6   tingling in his hands and feet, a shoulder injury, and diabetes. (AR 215.)
  7         Plaintiff’s application was denied. (AR 105-10.) Plaintiff requested a
  8   hearing before an Administrative Law Judge (“ALJ”). (AR 178-80.) On December
  9   13, 2017, ALJ Bruce Cooper held a hearing. Plaintiff appeared with counsel and
10    testified at the hearing. (AR 44-92.)
11          In a decision issued on April 26, 2018, the ALJ denied Plaintiff’s application.
12    (AR 7-27.) The ALJ made the following findings pursuant to the Commissioner’s
13    five-step evaluation: first, Plaintiff had not engaged in substantial gainful activity
14    since his alleged disability onset date. (AR 12.) Second, he had the following
15    severe impairments: degenerative disc disease of the cervical and lumbar spine;
16    diabetes mellitus; neuropathy; left shoulder bursitis; and obesity. (AR 28-30.)
17    Third, he did not have an impairment or combination of impairments that met or
18    medically equaled the requirements of one of the impairments from the
19    Commissioner’s Listing of Impairments. (AR 30-31.)
20          Fourth, Plaintiff had a residual functional capacity (“RFC”) to perform light
21    work with the following limitations: he could not lift or carry more than 20 pounds
22    occasionally and 10 pounds frequently, and he could not stand or walk for more
23    than six hours in an eight-hour workday. Plaintiff could push and pull as much as
24    he could lift and carry, but was limited to occasional overhead reaching with the left
25    upper extremity. He could climb ramps and stairs frequently; climb ladders, ropes,
26    and scaffolds occasionally; balance frequently; and stoop, kneel, crouch, and crawl
27    occasionally. Plaintiff could work at unprotected heights frequently; work with
28    ///
                                                 2
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 3 of 15 Page ID #:1036



  1   moving mechanical parts frequently; and be exposed to dust, fumes, odors,
  2   pulmonary irritants, extreme cold, and vibration frequently. (AR 31-38.)
  3         At the fifth step, the ALJ found that Plaintiff could perform his past relevant
  4   work as a press machine operator. (AR 38.) The ALJ thus concluded that Plaintiff
  5   was not disabled as defined by the Social Security Act. (AR 39.)
  6         On April 30, 2019, the Appeals Council denied Plaintiff’s request for review.
  7   (AR 1-9.) Thus, ALJ’s decision became the final decision of the Commissioner.
  8

  9                                     DISPUTED ISSUE
10          The parties raise the following disputed issue:
11          1. Whether the ALJ properly considered Plaintiff’s testimony.
12    (Joint Stipulation (“JS”) 4.)
13

14                                    STANDARD OF REVIEW
15          Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s final
16    decision to determine whether the Commissioner’s findings are supported by
17    substantial evidence and whether the proper legal standards were applied. See
18    Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir.
19    2014). Substantial evidence means “more than a mere scintilla” but less than a
20    preponderance. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter
21    v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Substantial evidence is “such
22    relevant evidence as a reasonable mind might accept as adequate to support a
23    conclusion.” Richardson, 402 U.S. at 401. The Court must review the record as a
24    whole, weighing both the evidence that supports and the evidence that detracts from
25    the Commissioner’s conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is
26    susceptible of more than one rational interpretation, the Commissioner’s
27    interpretation must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
28    2007).
                                                3
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 4 of 15 Page ID #:1037



  1                                       DISCUSSION
  2   A.    Legal Standard.
  3         Once a claimant produces medical evidence of an underlying impairment that
  4   is reasonably likely to cause alleged subjective symptoms, the ALJ may reject a
  5   claimant’s allegations upon: (1) finding evidence of malingering; or (2) providing
  6   clear and convincing reasons, supported by substantial record evidence, for so
  7   doing. Benton v. Barnhart, 331 F.3d 1030, 1040 (9th Cir. 2003); see Bunnell v.
  8   Sullivan, 947 F.2d 341, 345 (9th Cir. 1991). The ALJ’s determination must be
  9   “sufficiently specific to allow a reviewing court to conclude the adjudicator rejected
10    the claimant’s testimony on permissible grounds and did not arbitrarily discredit a
11    claimant’s testimony . . . .” Bunnell, 947 F.2d at 345 (internal quotation marks
12    omitted).
13

14    B.    Background.
15          1.     Objective medical evidence.
16                 a.    Left shoulder.
17          In December 2006, Plaintiff injured his left shoulder at work. He complained
18    of pain in the neck and left shoulder. (AR 361-68.) A February 2007 left shoulder
19    MRI revealed degenerative change at the acromioclavicular joint and humeral head
20    with narrowing of the shoulder joint, representing mild degenerative change; and
21    slight increased signal at the distal supraspinatus tendon, representing probable
22    tendinitis. (AR 465.) In July 2015, a treating physician found decreased range of
23    motion in Plaintiff’s left shoulder, with reports of pain. (AR 772.) Plaintiff had
24    normal strength and range of motion in November 2015, with no positive findings
25    or evidence of atrophy. (AR 947-48.)
26          At his January 2016 consulting examination, Plaintiff had tenderness in the
27    left shoulder and difficulty fully raising the arm, but his range of motion was
28    grossly within normal limits. (AR 302.) In April 2016, a treating physician found
                                                4
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 5 of 15 Page ID #:1038



  1   left shoulder impingement and a positive Hawkins sign on physical examination,
  2   with decreased range of motion by less than 100 degrees. (AR 841.) In August
  3   2016, Plaintiff had a left shoulder injection. (AR 840.) That same month, Plaintiff
  4   reported that the injection improved his symptoms by 50%, with only a slight return
  5   of symptoms. (AR 833.) Plaintiff reported that as a result, he was not interested in
  6   left shoulder surgery. (AR 834.) Plaintiff’s treating physician reported
  7   “significantly improved” range of motion. (Id.)
  8

  9                b.     Lumbar spine and cervical spine.
10          In July 2010, Plaintiff slip and fell at work and suffered an injury to his back
11    and hip. (AR 516.) In August 2010, he was diagnosed with lumbar strain and
12    radiculopathy. (AR 486.) The injury was treated with painkillers and physical
13    therapy. (See AR 486, 507.) A February 2011 radiography of Plaintiff’s lumbar
14    spine revealed a 5.2mm central disc protrusion at L4-L5, with mild thecal sac
15    impression, bilateral facet arthrosis, and mild to moderate foraminal narrowing.
16    (AR 802.) At L5-S1, the radiography revealed a 2.8mm circumferential disc bulge,
17    with mild thecal sac impression, mild bilateral facet arthrosis, and mild bilateral
18    neural foraminal narrowing. (AR 803.)
19          After the May 2015 alleged onset date, Plaintiff reported increasing pain in
20    his neck and back. Plaintiff described the pain as continuous aching, often
21    becoming sharp and shooting pain, with episodes of numbness and tingling. The
22    pain increased with activity. (See, e.g., AR 770-71, 855-56.) In July 2015,
23    Plaintiff’s treating physician reported slightly decreased range of motion in
24    Plaintiff’s cervical spine, with reported discomfort. (AR 772.) As to Plaintiff’s
25    lumbar spine, the treating physician reported slightly decreased range of motion,
26    with pain and discomfort and positive signs on the right. (AR 773-74.) During this
27    period, Plaintiff was prescribed a topical agent for his lumbar pain. (AR 842, 862.)
28    ///
                                                 5
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 6 of 15 Page ID #:1039



  1   Plaintiff reported that the lotion provided pain relief and improved his functional
  2   status. (AR 841-42.)
  3         At his January 2016 consulting examination, Plaintiff had grossly normal
  4   range of motion in his cervical spine. (AR 301.) He had localized tenderness in his
  5   lumbar spine, with reduced range of motion and no evidence of radiculopathy. (AR
  6   302.) A July 2016 MRI of Plaintiff’s lumbar spine revealed a disc protrusion at L4-
  7   L5 and L5-S1 with lateral recess stenosis, mainly on the right side. (AR 721, 864-
  8   65.) In August 2016, Plaintiff reported to a treating physician that he did not want
  9   injections or surgery for his neck or back. (AR 839.)
10          In May 2017, Plaintiff reported to a treating physician that he had constant
11    and more severe lower back pain which radiated down his left leg. (AR 720.)
12    Physical examination revealed tenderness and spasm over the lumbar spine with
13    decreased range of motion and positive straight left leg raising, with decreased
14    sensation over the L5 and S1 distributions on the left side. (AR 721.) Plaintiff’s
15    physician recommended an L4-L5 epidural injection. (Id.) In July 2017, however,
16    the physician reported that Plaintiff was not undergoing any therapy or other
17    treatment modalities for his neck and back. (AR 715.)
18

19                 c.    Diabetes.
20          Plaintiff had a history of non-insulin-dependent diabetes mellitus. (See AR
21    499.) In February 2014, Plaintiff had a blood glucose level of 249 mg/dL. (AR
22    288.) In November 2015, plaintiff’s blood glucose level was 273 mg/dL and his
23    hemoglobin Alc level was 11.2%.3 (AR 326, 328.) Plaintiff was prescribed
24    metformin, but by October 2015, he had stopped taking it. (AR 321.) In December
25    ///
26
      3
27      According to the lab report, the “reference” range for blood glucose level is 65-99
      mg/dL. (AR 326.) The reference range for hemoglobin A1c level is <5.7%. (AR
28    328.)
                                                6
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 7 of 15 Page ID #:1040



  1   2015, he reported to a treating source that he was not checking his blood sugar
  2   regularly. As well, he denied numbness and tingling. (AR 318.)
  3         In January 2016, Plaintiff’s blood glucose level measured 312 mg/dL. (AR
  4   330.) In his consulting examination that same month, Plaintiff reported paresthesia
  5   and numbness at the bottom of his feet. (AR 302.) In April 2016, his blood
  6   glucose level was 194 mg/dL. (AR 334.) He was diagnosed with type II diabetes
  7   mellitus “with other diabetic kidney complication.” (AR 314.)
  8         By October 2016, Plaintiff’s hemoglobin Alc level had dropped to 8.1%.
  9   (AR 337.) His blood glucose level measured 140 mg/dL. (AR 334.) In January
10    2017, a treating source described Plaintiff’s diabetes as “stable” and “without
11    complications.” (AR 308-09.) The treating source noted, “[Patient] has been
12    improving with diet and exercise, A1C has decreased in recent years . . . .” (AR
13    308.) That same month, Plaintiff’s hemoglobin Alc level measured 8.7% and his
14    blood glucose level measured 165 mg/dL. (AR 339, 341.) In May 2017, Plaintiff
15    reported to a treating physician that his diabetes was under control. (AR 720.) The
16    record does not indicate that Plaintiff suffered end organ damage, vision problems,
17    or hand problems resulting from his diabetes. (See generally AR 258 et seq.)
18

19                 d.    Depression and anxiety.
20          Prior to the May 2015 disability onset date, Plaintiff had multiple emergency
21    room visits during which he sought treatment for symptoms of anxiety, such as
22    difficulty sleeping and a rapid heartbeat. His symptoms were treated with anti-
23    anxiety medication, such as lorazepam. (See, e.g., AR 266, 290-91, 384, 386, 551.)
24    After his work-related injuries, he sometimes reported additional symptoms such as
25    social isolation and feelings of helplessness and hopelessness. He attributed his
26    overall worsened mood to the physical and financial losses resulting from the
27    injuries. (See, e.g., AR 726, 734, 738, 760.)
28    ///
                                                7
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 8 of 15 Page ID #:1041



  1         In November 2015, Plaintiff reported numerous symptoms of anxiety and
  2   depression. (AR 751, 761.) His Beck Anxiety Inventory (“BAI”) revealed severe
  3   positive findings and his Beck Depression Inventory (“BDI”) revealed moderate
  4   positive findings. (AR 751-52.) Plaintiff’s June 2016 BAI and BDI indicated
  5   moderate depression and high anxiety. (AR 905.) As of June 2016, however, he
  6   was not taking any psychiatric medication. (AR 911.) Rather, his symptoms were
  7   treated with group therapy and relaxation techniques. (See AR 734, 764.) In May
  8   2016, Plaintiff reported some improvement in his symptoms as a result of
  9   treatment. (AR 734.) The record does not indicate that Plaintiff was ever
10    hospitalized in a psychiatric facility. (See generally AR 258 et seq.)
11

12          2.     Plaintiff’s testimony.
13          At the hearing, Plaintiff testified that he had problems with his left arm and
14    back. (AR 63-64.) These problems caused him to experience pain and difficulty
15    when he tried to work. (AR 64.) He worked at See’s Candies as a picker from
16    November 2016 to January 2017, but the job ended because it required too much
17    bending and overhead work. (AR 50, 58-59, 63-64.) He worked at Aero Tech in a
18    janitorial position for two months in 2017. (AR 50-51.) The job ended because it
19    involved a lot of weights, bending, and overhead reaching, which was too hard for
20    him. (AR 56-58.)
21          Plaintiff testified that he lived with his wife and three of his children. (AR
22    53.) His wife worked the night shift at a factory, putting in 40 to 50 hours a week.
23    (AR 54-55.) Plaintiff had a driver’s license and drove twice a day to take his
24    children to and from their respective schools. (AR 51-52, 55-56.)
25          Plaintiff testified that he could lift no more than 20 pounds and could stand or
26    walk for no longer than one hour. (AR 64.) Plaintiff testified that being outside of
27    the house caused him anxiety, for which he took medication. (AR 65-66.)
28    ///
                                                8
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 9 of 15 Page ID #:1042



  1         3.     The ALJ’s rationale.
  2         The ALJ found that while Plaintiff’s medically determinable impairments
  3   could reasonably be expected to cause Plaintiff’s alleged symptoms, “[Plaintiff’s]
  4   statements concerning the intensity, persistence, and limiting effects of these
  5   symptoms are not entirely consistent with the medical evidence and other evidence
  6   in the record for the reasons explained in this decision.” (AR 32.) The ALJ
  7   asserted, “[D]espite [Plaintiff’s] allegations of pain and limited functioning, the
  8   objective medical findings in the record revealed largely unremarkable findings and
  9   symptoms that were otherwise reasonably controlled with conservative treatment
10    modalities.” (AR 32.)
11

12    C.    Analysis.
13          Plaintiff asserts that an ALJ may not discount allegations of pain merely
14    because the objective medical evidence does not support them. (JS 7 (citing
15    Bunnell, 947 F.2d at 345).) Plaintiff is correct. An ALJ may not premise the
16    rejection of the claimant’s testimony regarding subjective symptoms solely on the
17    lack of medical support. Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir.
18    1997); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995). This approach “reflects
19    the highly subjective and idiosyncratic nature of pain and other such symptoms.”
20    Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).
21          However, contrary to Plaintiff’s assertion (JS 7), the ALJ did not discount
22    Plaintiff’s testimony regarding his subjective symptoms solely because it lacked
23    objective medical support. Rather, the ALJ relied, as well, on Plaintiff’s
24    conservative medical treatment. (See AR 32.) As discussed below, both grounds
25    for discounting Plaintiff’s subjective symptoms were clear, convincing, and
26    supporting by substantial evidence.
27    ///
28    ///
                                                 9
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 10 of 15 Page ID #:1043



  1         1.     The lack of objective medical support.
  2         Although an ALJ may not premise the rejection of the claimant’s testimony
  3   regarding subjective symptoms solely on the lack of medical support (Light, supra;
  4   Lester, supra), weak objective support may undermine subjective complaints of
  5   disabling symptoms. Regennitter v. Commissioner of Soc. Sec. Admin., 166 F.3d
  6   1294, 1297 (9th Cir. 1999) (ALJ’s finding that subjective complaint is “inconsistent
  7   with clinical observations” can constitute clear and convincing reason for rejecting
  8   testimony if supported by specific findings). Here, the ALJ discussed the clinical
  9   record at length and resolved conflicts therein according to his medical judgment.
 10   (See AR 29-30, 32-34.)
 11         With respect to Plaintiff’s cervical and lumbar spine, the ALJ emphasized
 12   that the clinical findings from July 2015 showed minimally decreased range of
 13   motion in the cervical spine, and discomfort rather than pain. (AR 33.) Further, at
 14   the January 2016 consulting examination, Plaintiff had grossly normal motion in
 15   the cervical spine and no more than local tenderness and limited range of motion in
 16   the lumbar spine, with no muscle spasm or radiculopathy. (Id.) The ALJ
 17   acknowledged the findings from November 2015 and May 2017, which included
 18   objective evidence of pain and tenderness. (See AR 32-33.) However, the ALJ
 19   evidently found the July 2015 and January 2016 findings more persuasive.
 20         Similarly, the ALJ acknowledged Plaintiff’s cervical spine and lumbar spine
 21   imaging, but did not find that the imaging supported Plaintiff’s claims of disabling
 22   pain. (See id.) Although the objective evidence could rationally support an
 23   interpretation more favorable to Plaintiff, the ALJ’s interpretation is reasonable.
 24   Therefore, the Court must defer to it. See Orn, supra; see also Batson v. Comm’r of
 25   Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004) (“When the evidence before
 26   the ALJ is subject to more than one rational interpretation, [the court] must defer to
 27   the ALJ’s conclusion”).
 28   ///
                                                10
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 11 of 15 Page ID #:1044



  1         Regarding Plaintiff’s left shoulder, the ALJ took note of the July 2015
  2   findings of painful, decreased range of motion and the April 2016 findings of
  3   decreased range of motion and left shoulder impingement. (AR 34.) The ALJ gave
  4   greater weight, however, to the November 2015 and January 2016 findings of
  5   normal/generally normal range of motion and strength. (Id.) The ALJ cited, in
  6   addition, Plaintiff’s August 2016 left shoulder injection, which resulted in
  7   significantly improved range of motion and a reported 50% decrease in symptoms.
  8   In light of the foregoing evidence, the ALJ reasonably concluded that the medical
  9   evidence undermined Plaintiff’s claims regarding his left shoulder subjective
 10   symptoms.
 11         As to Plaintiff’s diabetes and related symptoms, the ALJ reviewed Plaintiff’s
 12   blood glucose and hemoglobin Alc levels from February 2014 through January
 13   2017. (AR 33.) As set forth above, Plaintiff’s blood glucose level measured 249
 14   mg/dL in February 2014, but was down to 165 mg/dL by January 2017. Plaintiff’s
 15   hemoglobin Alc levels followed a similar trajectory, measuring 11.2% in November
 16   2015 and 8.7% in January 2017. The ALJ acknowledged that Plaintiff’s levels
 17   were “elevated,” but emphasized that (1) they were trending downwards; and (2)
 18   there was no evidence that Plaintiff suffered end organ damage, vision problems, or
 19   hand problems as a result of his diabetes. (AR 33.) Therefore, the ALJ reasonably
 20   found that the objective evidence undermined Plaintiff’s subjective claims
 21   regarding his diabetes.
 22         Finally, after reviewing Plaintiff’s mental health records, the ALJ concluded
 23   that Plaintiff’s anxiety and depression were nonsevere4 because (inter alia)
 24   Plaintiff’s mental status examinations revealed “negative findings.” (AR 29.) As
 25   Plaintiff’s November 2015 and June 2016 BAI and BDI scores were positive for
 26
      4
 27    Plaintiff does not challenge the ALJ’s nonseverity finding per se. (See generally
      JS.) Because Plaintiff testified to being anxious when leaving the house, the Court
 28   addresses the finding out of an abundance of caution.
                                               11
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 12 of 15 Page ID #:1045



  1   anxiety and depression, the Court is dubious of the ALJ’s reasoning. However,
  2   because the ALJ provided other, valid grounds for finding Plaintiff’s anxiety and
  3   depression nonsevere, the Court concludes that any error was harmless. See Stout
  4   v. Commissioner, Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006) (ALJ’s
  5   error is harmless where it is “inconsequential to the ultimate nondisability
  6   determination”); see also Batson, 359 F.3d at 1197 (error in asserting that plaintiff
  7   sat while watching television was harmless where ALJ provided numerous other
  8   reasons supported by substantial evidence for discounting plaintiff’s testimony).
  9

 10         2.     Conservative treatment; lack of treatment; effective treatment.
 11         Evidence of conservative treatment is sufficient to discount a claimant’s
 12   testimony regarding the severity of an impairment. Parra v. Astrue, 481 F.3d 742,
 13   751 (9th Cir. 2007). So is evidence of a lack of treatment, Burch v. Barnhart, 400
 14   F.3d 676, 681 (9th Cir. 2005), or an unexplained or inadequately explained failure
 15   to seek treatment or follow a prescribed course of treatment, Fair v. Bowen, 885
 16   F.2d 597, 603 (9th Cir. 1989). Here, as the ALJ emphasized (AR 33), Plaintiff’s
 17   treating physicians recommended epidural injections and/or surgery for Plaintiff’s
 18   neck and back, but Plaintiff declined to pursue those treatment options. Rather,
 19   after the alleged onset date, Plaintiff merely used a topical agent for his back. And
 20   as the ALJ asserted (id.), the record indicates that in July 2017, Plaintiff was
 21   reportedly not undergoing any therapy or other treatment for his spinal
 22   impairments.
 23         Plaintiff asserts that he has not undergone cervical or lumbar surgery because
 24   he is afraid of surgery generally. (JS 9 (citing AR 60-62 (hearing testimony
 25   indicating that Plaintiff skipped a scheduled hernia surgery out of fear)).) Plaintiff
 26   asserts, as well, that surgery for his neck and back has been suggested rather than
 27   prescribed. “‘It is improper,’” Plaintiff argues, “‘to deny benefits on the basis of
 28   declined surgery, when surgery is only a suggested rather than a prescribed course
                                                12
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 13 of 15 Page ID #:1046



  1   of treatment.’” (JS 8 (quoting Aguirre v. Astrue, 2009 WL 3346741, at *5 (C.D.
  2   Cal. Oct. 14, 2009)).) These arguments do not avail Plaintiff. First, the record
  3   reflects that Plaintiff is not entirely surgery-avoidant, in that he has a reported
  4   history of gallbladder and jaw surgeries. (See AR 300.) Second, the fact remains
  5   that after the alleged onset date, Plaintiff’s treatment for his neck and back was
  6   limited or nonexistent. Therefore, the ALJ reasonably concluded that Plaintiff’s
  7   conservative treatment undermined his subjective claims with regard to those
  8   impairments.
  9         Plaintiff did undergo an injection for his shoulder. And as the ALJ noted
 10   (AR 34), Plaintiff reported a significant decrease in symptoms as a result. An ALJ
 11   may discredit a claimant’s subjective claims regarding the severity of an
 12   impairment where the record reflects that the impairment is controlled by treatment.
 13   See Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (ALJ reasonably
 14   discounted plaintiff’s complaints of disabling pain and diabetes where plaintiff
 15   responded favorably to, e.g., physical therapy and lumbosacral corset and diabetes
 16   was controlled by medication). Therefore, the ALJ reasonably found Plaintiff less
 17   than credible with regard to his testimony of disabling shoulder symptoms.
 18         As to Plaintiff’s diabetes, the ALJ correctly noted that Plaintiff reported
 19   noncompliance with his diabetes management in October 2015 and April 2016.
 20   (AR 33.) Arguably, Plaintiff’s failure to follow his prescribed diabetes treatment is
 21   a permissible ground for finding him less than credible with regard to his claims of
 22   disabling diabetes symptoms. See Fair, supra. And as the ALJ noted (AR 33), a
 23   treating source noted in January 2017 that Plaintiff had been “improving with diet
 24   and exercise,” and Plaintiff reported in May 2017 that his diabetes was under
 25   control. As the treating source indicated (see AR 308), Plaintiff’s improvement in
 26   diabetes management coincided with a decrease in his blood glucose and
 27   hemoglobin A1c levels. Therefore, the ALJ reasonably concluded that Plaintiff’s
 28   diabetes “should be amenable to proper control by adherence to recommended
                                                 13
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 14 of 15 Page ID #:1047



  1   medical management and medication compliance.” (AR 33.) In turn, the
  2   impairment’s amenability to proper treatment undermined his claims of disabling
  3   symptoms. See Tommasetti, supra.
  4         With regard to Plaintiff’s depression and anxiety, the ALJ acknowledged
  5   Plaintiff’s history of ER visits for anxiety. (AR 29.) The ALJ noted, however, that
  6   (1) Plaintiff had never been hospitalized in a psychiatric facility; and (2) as of June
  7   2016, Plaintiff was not taking any psychiatric medications. (Id.) This evidence of
  8   conservative treatment (or no treatment) was sufficient to discount Plaintiff’s
  9   claims of disabling anxiety. See Parra, supra; see Burch, supra; see also AR 32
 10   (asserting that Plaintiff’s claimed limitations were “not entirely consistent” with
 11   “other evidence in the record”).
 12

 13         3.     Plaintiff’s daily activities.
 14         An ALJ may discredit a claimant’s allegations by pointing to evidence that
 15   he is able to engage in activities that would translate to a workplace setting, upon
 16   making specific findings relating to those activities. Burch, 400 F.3d at 680-81.
 17   The relevant question, however, is whether the physical activities at issue consume
 18   a “substantial part” of the claimant’s day. Vertigan v. Halter, 260 F.3d 1044, 1050
 19   (9th Cir. 2001). “[M]any home activities are not easily transferrable to what may
 20   be the more grueling environment of the workplace, where it may be impossible to
 21   periodically rest or take medication.” Fair, 885 F.2d at 603.
 22         Here, at step four of the sequential evaluation process, the ALJ recited
 23   Plaintiff’s testimony regarding his daily activities. (AR 32.) However, the ALJ did
 24   not explicitly find that this testimony was inconsistent with his claims of disabling
 25   pain and other subjective symptoms. (See id.) Plaintiff argues, accordingly, that
 26   the Court may not rely on Plaintiff’s daily activities as grounds for upholding the
 27   ALJ’s decision. (JS 9; see Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)
 28   (“We review only the reasons provided by the ALJ in the disability determination
                                                   14
Case 2:19-cv-05395-MAA Document 22 Filed 07/31/20 Page 15 of 15 Page ID #:1048



  1   and may not affirm the ALJ on a ground upon which he did not rely”).) Plaintiff
  2   argues, in addition, that his daily activities do not demonstrate that he is capable of
  3   maintaining substantial gainful activity. (JS 9-11.) Because the ALJ provided
  4   other, valid grounds for discounting Plaintiff’s testimony, the Court need not
  5   consider these arguments.5 See Batson, 359 F.3d at 1197.
  6

  7                                          ORDER
  8         It is ordered that Judgment be entered affirming the final decision of the
  9   Commissioner of Social Security.
 10

 11   DATED: July 31, 2020
 12

 13                                           MARIA A. AUDERO
                                              UNITED STATES MAGISTRATE JUDGE
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23
      5
 24     The Court notes here that the ALJ properly evaluated Plaintiff’s mental
 25   functioning using the psychiatric review technique set forth in 20 C.F.R.
      § 404.1520a. (See AR 29-30.) In so doing, the ALJ explicitly and reasonably
 26   found, as relevant, that Plaintiff’s reported self-management abilities – which
 27   included driving, doing light housework, shopping independently, and preparing
      meals – indicated that his mental impairments were nonsevere. (AR 30 (citing AR
 28   902); see 20 C.F.R. § 404.1520a(c)(3).)
                                                15
